DETAILED ACTION
	This action is made in response to the communication filed on December 17, 2020. This action is made non-final.
	Claims 1-20 are pending. Claims 1, 16, and 20 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (USPPN: 2013/0088429; hereinafter Yang) in further view of Luchner et al. (USPPN: 2019/0073040; hereinafter Luchner).
	As to claim 1, Yang teaches A method for controlling a user interface control element displayed on a display of a gesture-control device (e.g., see Abstract), the method comprising: 
	obtaining a first plurality of video frames of a video captured by an 5image-capturing device of the gesture-controlled device (e.g., see Fig. 3, [0047], [0048] teaching a camera for obtaining a plurality of captured images, which is consistent with at least [0063] of Applicant’s originally filed specification of video frames); 
	activating a dragging mode for the user interface control element in response to recognition of a dragging mode activation mid-air hand gesture performed by a user of the gesture-controlled device in the first plurality of video frames (e.g., see [0046], [0082] teaching activating an operation recognition mode in response to an operation recognition mode mid-air gesture, wherein the operation recognition mode includes a dragging/sliding operation, see Figs. 5-10); 
	10obtaining a second plurality of video frames of the video captured by the image-capturing device of the gesture-controlled device (e.g., see [0046], [0061] teaching obtaining image frames from a camera while in the operation recognition mode); and 
	moving, a draggable graphical widget of the user interface control element, by a discrete distance, in a default dragging direction in response to recognition of a dynamic discrete control mid-air hand gesture performed by 15the user of the gesture-controlled device in the second plurality of video frames (e.g., see Figs. 5-10, Table 1, [0068]-[0073] teaching moving a graphical element by a distinct distance in a default dragging direction in response to the mid-air gesture performed by the user in the plurality of frame images. It is noted that the broadest reasonable interpretation of “discrete” includes distinct (e.g., see Merriam-Webster Dictionary), therefore, the distinguishable manner in which content is dragged reads upon the claimed invention. Furthermore, see Fig. 7 wherein a graphical indicator (i.e., draggable graphical widget) of a volume is moved in response to user drag operation).
	While Yang teaches adjusting a highlighted portion of a volume control, which can reasonable read upon a draggable graphical widget of the user interface control element, for the purposes of compact prosecution and in the same field of endeavor of gestures for controlling user interfaces, Luchner teaches moving, a draggable graphical widget of the user interface control element (e.g., see Fig. 1A, [0028] teaching a handle on a slider which can be moved based on user input gesture). Accordingly, it would have been obvious to modify Yang in view of Luchner with a reasonable expectation of success. One would have been motivated to make such a modification as a simple substitution of one known type of visual feedback for another to obtain predictable results (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143). See also [0028] of Luchner which teaches different visual feedbacks can be substituted and/or combined with one another.

	As to claim 2, the rejection of claim 1 is incorporated. Yang-Luchner further teaches further comprising adjusting a system parameter associated with the user interface control element by a discrete amount (e.g., see Fig. 7 of Yang and [0028] of Luchner teaching adjusting a volume control).  

	As to claim 13, the rejection of claim 1 is incorporated. Yang further teaches wherein the dynamic discrete control mid-air hand gesture comprises a dynamic pinching mid-air hand gesture (e.g., see Fig. 15B illustrating a pinch gesture).  

	20 As to claim 14, the rejection of claim 13 is incorporated. Yang further teaches wherein the dynamic pinching mid-air hand gesture comprises a pinch open hand gesture followed by a pinch closed hand gesture (e.g., see Figl 15B illustrating a pinch gesture starting with an open pinch followed by a closed pinch).  

	As to claim 15, the rejection of claim 1 is incorporated. Yang further teaches wherein: the user interface control element comprises a slider control (e.g., see Fig. 7 illustrating a slider control); and - 48 - moving the draggable graphical widget of the user interface control element comprises dragging a slider element along a track of the slider control (e.g., see Fig. 7 illustrating dragging a highlighted region along a track of the slider control).
	While Yang teaches adjusting a highlighted portion of a volume control, which can reasonable read upon a draggable graphical widget of the user interface control element, for the purposes of compact prosecution and in the same field of endeavor of gestures for controlling user interfaces, Luchner teaches moving the draggable graphical widget of the user interface control element comprises dragging a slider element along a track of the slider control (e.g., see Fig. 1A, [0028] teaching a handle on a slider which can be moved based on user input gesture). Accordingly, it would have been obvious to modify Yang in view of Luchner with a reasonable expectation of success. One would have been motivated to make such a modification as a simple substitution of one known type of visual feedback for another to obtain predictable results (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143). See also [0028] of Luchner which teaches different visual feedbacks can be substituted and/or combined with one another.
	
	As to claim 16, the claim is directed to the device implementing the method of claim 1 and is similarly rejected. See also Fig. 1 of Yang teaching an image capturing device; a processor; and a memory.

	As to claim 20, the claim is directed to the non-transitory medium implementing the method of claim 1 and is similarly rejected.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Luchner, as applied above, and in further view of Newton et al. (USPPN: 2011/0221666; hereinafter Newton).
	20 As to claim 3, the rejection of claim 1 is incorporated. While Yang teaches ending a gesture recognition mode, Yang fails to explicitly teach deactivating the dragging mode for the user interface control element in response to recognition of a dragging mode deactivation hand gesture performed by the user of the gesture-controlled device in the second plurality of video frames.  
	However, in the same field of endeavor of gesture recognition, Newton teaches deactivating the dragging mode for the user interface control element in response to recognition of a dragging mode deactivation hand gesture performed by the user of the gesture-controlled device in the second plurality of video frames (e.g., see [0029], [0033], [0036] teaching deactiving a gesture recognition mode in response to a deactivation gesture recognized from a plurality of images). Accordingly, it would have been obvious to modify Yang-Luchner in view of Newton with a reasonable expectation of success. One would have been motivated to make such a modification to permit a user to explicitly exit/quit a mode thereby improving user experience.

	As to claim 17, the claim is directed to the device implementing the method of claim 3 and is similarly rejected

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Luchner, as applied above, and in further view of Sundararajan (USPPN: 2011/0314427; hereinafter Sundararajan).
	As to claim 4, the rejection of claim 1 is incorporated. While Yang and Luchner teach mid-air hand gestures (e.g., see rejection above), Yang-Luchner fail to teach further comprising setting the default dragging 25direction for the draggable graphical widget of the user interface control- 46 - element in response to recognition of a direction setting mid-air hand gesture.  
	However, in the same field of endeavor of gesture based interactions, Sundararajan teaches comprising setting the default dragging 25direction for the draggable graphical widget of the user interface control- 46 - element in response to recognition of a direction setting [mid-air hand] gesture (e.g., see Fig. 4, [0045] teaching receiving user input for setting custom gesture. While Sundararajan teaches touch gestures, see Yang and Luchner above which explicitly teach a gesture can be a mid-air hand gesture, wherein Yang explicitly teaches identifying mid-air gestures in place of touch gestures to provide a more user-friendly and convenient user interface). Accordingly, it would have been obvious to modify Yang-Luchner in view of Sundararajan with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to customize gesture operations so that gestures may be easily remembered (e.g., see [0004]-[0005] of Sundararajan).

	As to claim 18, the claim is directed to the device implementing the method of claim 4 and is similarly rejected

Claim(s) 5-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Luchner, and Sundararajan, as applied above, and in further view of Klein et al. (USPPN: 2018/0088792; hereinafter Klein).
	As to claim 5, the rejection of claim 4 is incorporated. While Yang-Luchner teach recognizing mid-air hand gestures in a plurality of video frames, Yang-Luchner-Sundararajan fail to teach wherein recognition of the direction setting hand gesture comprises recognition of a dynamic direction setting hand gesture by a primary hand.
	However, in the same field of endeavor of gesture recognition, Klein teaches wherein recognition of the direction setting mid-air hand gesture comprises recognition of a dynamic direction setting 5mid-air hand gesture by a primary hand [in a third plurality of video frames of the video] (e.g., see Figs. 2, 3, 7, 9-14, [0030], [0031] teaching while performing a first gesture, identifying a gesture by a second hand performing a gesture control operation. Klein further teaches the gesture can be 3d (i.e., mid-air) gestures, see [0028]. See Yang which explicitly teaches identifying mid-air gestures in place of touch gestures identified from a plurality of image frames to provide a more user-friendly and convenient user interface). Accordingly, it would have been obvious to modify Yang-Luchner-Sundararajan in view of Klein with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to selectively configure various controls and associate them with a particular gesture input to help match the control to the input in an intuitive manner (e.g., see [0026] of Klein).

	As to claim 6, the rejection of claim 5 is incorporated. Yang-Klein further teach wherein recognition of the dynamic direction setting mid-air hand gesture comprises determining an initial position of the primary hand of the user within the first plurality of video frames (e.g., see Fig. 4, [0037] of Klein wherein the setting gesture includes various parameters of the input. See also [0028] wherein the gestures can be 3d and captured by a camera. See also [0051] of Yang wherein gesture recognition includes determining an initial position of the input object within a first plurality of image frames); and 10recognition of the dynamic direction setting mid-air hand gesture comprises determining that the primary hand has moved from the initial position to a subsequent position within the third plurality of video frames (e.g., see [0062] of Yang wherein recognition of a gesture comprises movement of an initial position to a subsequent position).  

	As to claim 7, the rejection of claim 6 is incorporated. Yang further teaches wherein: the initial position is determined between a point on the primary hand 15and a point of reference within the first plurality of video frames (e.g., see Figs. 3, 11, 15, [0052], [0079] wherein the initial position is determined between a point on the input object and relative position mapped to a display screen and/or pixel); and the subsequent position is determined between a point on the primary hand and a point of reference within the third plurality of video frames (e.g., see Figs. 3, 11, 15, [0052], [0079] wherein the subsequent position is determined between a point on the input object and relative position mapped to a display screen and/or pixel).  

	As to claim 8, the rejection of claim 6 is incorporated. Yang further teaches wherein setting the default dragging direction further comprises: 20comparing the initial position and the subsequent position (e.g., see [0079] teaching comparing the initial and subsequent position); and determining whether a difference between the initial position and the subsequent position is greater than a particular threshold (e.g., see [0079] wherein the difference between the initial and subsequent position is greater than a reference value).  

	As to claim 9, the rejection of claim 8 is incorporated. Yang further teaches wherein the discrete distance is based on the difference between the initial position and the subsequent position (e.g., see [0080] wherein the moving distance is based on the difference between the initial and subsequent position).  

	As to claim 10, the rejection of claim 7 is incorporated. Yang further teaches wherein: the initial position is determined by an initial horizontal distance between the point on the primary hand and the point of reference within the first plurality of video frames; and 5the subsequent position is determined by a subsequent horizontal distance between the point on the primary hand and the point of reference within the third plurality of video frames (e.g., see Figs. 5-7, [0057], Table 1 teaching a gesture can be an up/down or left/right operation).  

	As to claim 11, the rejection of claim 7 is incorporated. Yang further teaches wherein: the initial position is determined by an initial height between the point on 10the primary hand and the point of reference within the first plurality of video frames; and the subsequent position is determined by a subsequent height between the point on the primary hand and the point of reference within the third plurality of video frames (e.g., see Figs. 5-7, [0057], Table 1 teaching a gesture can be an up/down or left/right operation).  

	15 As to claim 12, the rejection of claim 4 is incorporated. While Yang-Luchner teach recognizing mid-air hand gestures in a plurality of video frames and Sundararajan teaches gestures for setting custom gestures, Yang-Luchner-Sundararajan fail to teach wherein recognition of the direction setting mid-air hand gesture comprises recognition of a direction setting mid-air hand gesture by a secondary hand in the second plurality of video frames.  
	However, in the same field of endeavor of gesture recognition, Klein teaches wherein recognition of the direction setting mid-air hand gesture comprises recognition of a direction setting mid-air hand gesture by a secondary hand in the second plurality of video frames (e.g., see Figs. 2, 3, 7, 9-14, [0030], [0031] teaching while performing a first gesture, identifying a gesture by a second hand performing a gesture control operation. Klein further teaches the gesture can be 3d (i.e., mid-air) gestures, see [0028]. See Yang which explicitly teaches identifying mid-air gestures in place of touch gestures identified from a plurality of image frames to provide a more user-friendly and convenient user interface). Accordingly, it would have been obvious to modify Yang-Luchner-Sundararajan in view of Klein with a reasonable expectation of success. One would have been motivated to make such a modification to allow a user to selectively configure various controls and associate them with a particular gesture input to help match the control to the input in an intuitive manner (e.g., see [0026] of Klein).

	As to claim 19, the claim is directed to the device implementing the method of claim 5 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179